Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 8/18/2021. Claims 1 – 11 are pending in this application.

Information Disclosure Statement
	The information disclosure statement filed 9/3/2021 is acknowledged by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 4 – 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Hayashi et al. (6,164,335).
	Regarding claim 1, Hayashi et al. discloses an electrically actuated valve (Fig. 3), comprising a valve housing (20) at least one electromagnetic actuator (Col 4, Lines 8 – 26) having a respective actuator housing (21), an electronics housing (30) containing electronics (45), a seal (43a) arranged between the respective actuator housing and the electronics housing; and a positioning device (23) configured to align the electronics housing (30) with the respective actuator housing (21).
	Regarding claim 2, Hayashi et al. disclose the respective actuator housing (21) is fastened to the valve housing (20), and the positioning device (23) is arranged between the electronics housing (30) and the valve housing (20).  
	Regarding claim 4, Hayashi et al. disclose two positioning devices (23) comprising pins (screws) and (screw) receptacles. 
	Regarding claim 5, the two positioning devices (23) disclosed by Hayashi et al. are located longitudinally apart on either side of the longitudinal axis.
	Regarding claim 10, the receptacle 43 and connector 25 located inside the seal 43a disclosed by Hayashi et al. have square terminals (27) reading on the claimed subject matter.

Allowable Subject Matter
Claims 3, 6 – 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753